DETAILED ACTION
This action is responsive to application filed on March 02, 2022.
The preliminary amendments filed on March 02, 2022 have been acknowledged and considered.
Claims 1, 15 and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed March 02, 2022, with respect to the
rejections of claims 1-20 have been fully considered, but they are moot in view of new grounds
of rejection necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boman (US Patent No. 9,495,614) in view of Schpok (US Patent Application Publication No. US 20180112993 A1).

Regarding claim 1, Boman teaches a computer-implemented method of providing navigational instructions that reference landmarks, the method comprising: accessing, by a computing system comprising one or more processors, a plurality of semantic tags associated with a plurality of images, 
wherein each of the plurality of semantic tags is associated with one or more features depicted by one of the plurality of images, and (See Boman Col. 1 lines 19-25 “Implementations of the present application relate to verifying labels [i.e. semantic tags]  for images [Thus, associated with a plurality of images] using image recognition. In some implementations, a method includes obtaining an image associated with location information, obtaining [i.e. accessing] one or more descriptor labels [i.e. a plurality of semantic tags] associated with the location information, determining one or more recognized image features depicted in the image [Thus, each of the plurality of semantic tags is associated with one or more features depicted by one of the plurality of images]”)

wherein each of the one or more features is associated with a geographic location; (See Boman Claim 1 “obtaining, using at least one processor, one or more descriptor labels associated with the geographic location information; determining, using at least one processor, one or more recognized image features depicted in the image, wherein the one or more recognized image features depict one or more geographic features of the geographic location”)

identifying, by the computing system, based at least in part on the plurality of semantic tags, one or more landmarks that comprise the one or more features that satisfy one or more entropic criteria that measure a localized prominence of each of the one or more features; (See Boman Col. 3 lines 36-41 “The recognized features include any types of features, including geographic features such as landmarks…and the system can recognize [Thus, identifying] such features to find associated recognized labels [i.e. plurality of semantic tags] such as proper names” See also Boman Col. 15 lines 64-67 “Some implementations can weight or provide an importance score [i.e. entropic criteria] for recognized image features and the associated recognized labels. For example, the importance score can be an absolute score based on individual criteria” See also Boman Claim 8 “determining an importance score for at least one of the one or more recognized image features based on at least one of: a size of the at least one recognized image feature relative to an area of the image;” [Thus, importance score can measure a localized prominence based on size (i.e. entropic criteria) of each of the one or more features]) 

Boman’s importance score based on the size of the recognized feature can be an entropic criteria that measure a localized prominence.

However, Schpok discloses entropic criteria that measure a localized prominence of each of the one or more features more explicitly. (See Schpok [0028] “In addition to road data, the map database 50 can store descriptions [i.e. semantic tags] of geometry and location indications for various natural geographic features such as rivers, mountains, and forests, as well as artificial geographic features such buildings and parks.” See also Schpok [0051-0052] “At block 156, the module that implements the method 150 determines a metric of prominence for the candidate navigation landmark...If the candidate navigation landmark can be identified with high confidence [i.e. entropic criteria], this can be used as a signal indicative of prominence. [Thus, a measure of localized prominence of each of the one or more features]” Examiner notes: "entropic criteria" is broad and could be interpreted as many things, by applying the broadest reasonable interpretation the Examiner is interpreting it as "measure of prominence, frequency of occurrence, temporal persistence or size")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Boman to incorporate the teachings of Schpok of entropic criteria that measure a localized prominence of each of the one or more features.

One would be motivated to do so to improve feature and landmark recognition and improve
navigation results.

	Schpok additionally discloses selecting, by the computing system, based at least in part on context data associated with a location on a path comprising a plurality of locations, at least one landmark for use in navigation at the location; and (See Schpok [0005] “The method includes determining a route from a current location of a portable device to a destination, where the route includes a sequence of directed sections, and generating navigation instructions [Thus, based at least in part on context data associated with a location on a path] to guide a user of the portable device along the route to the destination... selecting, from among the candidate navigation landmarks, a navigation landmark disposed in a direction... generating an initial instruction in the navigation instructions, the initial instruction referencing the selected navigation landmark [Thus, selecting at least one landmark for use in navigation at the location]” Examiner notes: "context data" is broad and could be interpreted as many things, by applying the broadest reasonable interpretation the Examiner is interpreting it as "information about the surrounding environment")

generating, by the computing system, at least one navigational instruction with associated text that references the at least one landmark. (See Schpok [0029] “The navigation instructions generator 42 can use the one or more routes generated by the routing engine 40 and generate a sequence of navigation instructions...The instructions can include text, audio, or both. As discussed in more detail below, the navigation instructions generator 42 and/or software components implemented in the portable system 12 generate initial navigation instructions that reference navigation landmarks” See also Schpok [0018] “the navigation system generates initial navigation instructions that reference navigation landmarks that will be behind the user once he or she commences travel. For example, the initial navigation instruction can be “walk away from the fountain and toward the hill.” See also Figs 4A-4B, [0056] “Referring first to an example screenshot 200 depicted in FIG. 4A, an instruction window 202 partially overlaps a digital map 204, where the initial navigation instruction is illustrated using markers illustrating the current location of the user, the first waypoint, and the direction in which the user should move.” [Thus, generating, by the computing system, at least one navigational instruction with associated text that references the at least one landmark])

Regarding claim 2, Boman further in view of Schpok, [hereinafter Boman-Schpok], teaches all the limitations and motivations of claim 1, wherein identifying, by the computing system, based at least in part on the plurality of semantic tags, one or more landmarks that comprise the one or more features that satisfy one or more entropic criteria that measure a localized prominence of each of the one or more features comprises: determining, by the computing system, based at least in part on the plurality of semantic tags, a rate at which each of the one or more features occurs within a predetermined area; and (See Boman Col. 15 lines 37-42 “if the image recognition technique detects a large (e.g., over a threshold) number of smiling faces in an image [Thus, determining a rate] as detected by well-known facial recognition techniques, this can indicate that the image was captured in a social setting, such as inside a building (e.g., at a party), or in a crowded setting such as a town or city.” See Boman Col. 21 lines 15-“some implementations can examine the number of similar or same-type features recognized in the image [Thus, determining a rate at which each of the one or more features occurs within a predetermined area] to make an inference or assumption that other features are depicted in or describe the image.”)

determining, by the computing system, that the one or more landmarks comprise the one or more features that occur the least frequently or that occur at a rate below a threshold rate. (See Boman Col. 3 lines 36-37 “The recognized features include any types of features, including geographic features such as landmarks” See Boman Col. 13 lines 33-41 “object classes can be determined in the image based on machine learning, where an object recognition technique is trained with many sample images to find objects of particular classes. In another example, a bag-of-visual-words model can be used to treat image features (e.g., small image patches) as words, including building descriptors on the features [i.e. landmarks], keeping occurrence counts of a vocabulary of local image features, and comparing/matching the features against a database of labeled images.” See Boman Col. 18 lines 15-19 “a middle or uncertain verification designation can be assigned to descriptor labels which are not matched to any recognized labels and where only a threshold portion (or less) of the image was found to have recognizable or identifiable image features. [Thus, one or more features that occur the least frequently or that occur at a rate below a threshold rate]”)

Regarding claim 3, Boman-Schpok teaches all the limitations and motivations of claim 1, wherein identifying, by the computing system, based at least in part on the plurality of semantic tags, one or more landmarks that comprise the one or more features that satisfy one or more entropic criteria that measure a localized prominence of each of the one or more features comprises: determining, by the computing system, a confidence score for each of the one or more features based at least in part on a number of times that each respective feature of the one or more features has been associated with a semantic tag of the plurality of semantic tags; and (See Boman Col. 12 lines 53-56 “Some implementations can provide confidence scores or other reliability measures associated and stored with the descriptor labels [i.e. semantic tags] (e.g., at the data source) to indicate how accurate the descriptor labels are likely to be.” See also Boman Col. 13 lines 63-65 “Some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized [Thus, based at least in part on a number of times that each respective feature of the one or more features has been recognized, thus, associated with a semantic tag]”)
identifying as a landmark, by the computing system, the one or more features with a confidence score that satisfy one or more confidence score criteria. (See Boman claim 1 “determining, using at least one processor, one or more recognized image features depicted in the image, wherein the one or more recognized image features depict one or more geographic features... wherein the one or more recognized image features are associated with one or more confidence scores” See also Boman Col.1 lines 45-47 “the geographic features can include at least one of:...a landmark” See also Boman Col. 13 line 67, Col. 14 lines 1-3 “In some implementations, an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold)” Thus, identifying as a landmark, the one or more features with a confidence score that satisfy a confidence score criteria)

	Regarding claim 4, Boman-Schpok teaches all the limitations and motivations of claim 3, wherein the confidence score is based at least in part on a number of different perspectives from which each of the one or more features associated with a semantic tag has been viewed, or a recency with which the one or more features have been associated with a semantic tag. (See Boman claim 13 "he method of claim 1 further comprising causing, using at least one processor, the image and the one or more verified labels [i.e. semantic tags] to be available as a search result for searches input by a user [Thus, viewed] for information in the one or more descriptor labels." See also Boman claim 1 "determining one or more verified labels is based at least in part on the one or more confidence scores"  See also Boman Col. 11 lines 9-20 "the data source or server can assign such distance indicators to descriptive labels...by the method 300...The associated distance indicators [i.e. perspective] can be used to influence determination of matches and/or verifications of labels...Some implementations can provide direction indicators stored in association with descriptor labels, e.g., indicating a direction or orientation [i.e. perspectives] of the described geographical feature with respect to the associated location, e.g., specified as a predetermined angle from a reference direction" See Boman Col. 18 lines 52-65 “the method can consider there to be a more confident or accurate match if the descriptor label has a lower distance (e.g., higher weight), and a less confident match if the descriptor label [i.e. semantic tag] has a higher distance (e.g., lower weight)... a direction of the field of view [i.e. perspective] depicted in the image may be able to be roughly estimated by the method based on the image content, e.g., by examining the timestamp of capture of the image and a direction of sunlight and/or shadows detected in the image.” [Thus, the confidence score is based at least in part on a number of different perspectives from which each of the one or more features associated with a semantic tag has been viewed])

	Regarding claim 5, Boman-Schpok teaches all the limitations and motivations of claim 1, wherein identifying, by the computing system, based at least in part on the plurality of semantic tags, one or more landmarks that comprise the one or more features that satisfy one or more entropic criteria that measure a localized prominence of each of the one or more features comprises:
determining, by the computing system, one or more clusters of the one or more features that satisfy the one or more entropic criteria, wherein each of the one or more clusters includes the one or more features that have a common semantic type. (See Boman Col. 15, lines 33-46,
"Some implementations can examine the number of similar or same-type features [i.e. features that
have a common semantic type] recognized in the image to make an inference or
assumption that other features are depicted in or describe the image...If several buildings [i.e. cluster]  are also detected in the image, then this can further increase the confidence in recognition of a “city” feature in the image and creation of a recognized label of “city' for the image." (See also Boman
Col. 3 lines 36-37 “The recognized features include any types of features, including geographic
features such as landmarks”  See also Boman Col. 4 lines 26-31 “a geographic feature can be any feature visible at a location that is sufficiently permanent [i.e. entropic criteria] in its location... a geographic feature can include unmoving (e.g., permanent or semi-permanent) landscape features (e.g., valley, hill, mountain, forest, lake, river, etc.), or an unmoving artificial object or structure [i.e. landmarks] (e.g., business or other organizations' building, building complex, monument, landmark, bridge, tunnel, road, street, etc.)” [Thus, the “several buildings” [i.e. cluster] detected in the image would satisfy the entropic criteria of being sufficiently permanent])

Regarding claim 6, Boman-Schpok teaches all the limitations and motivations of claim 1, wherein the context data comprises a vantage point associated with the location, and wherein selecting, by the computing system, based at least in part on context data associated with a location on a path comprising a plurality of locations, at least one landmark for use in navigation at the location comprises: (See Schpok [0031] “The visual landmark database 52 can store information regarding prominent geographic entities that can be visible when driving (or bicycling, walking, or otherwise moving along a navigation route) [Thus, context data associated with a location on a path]...a landmark-specific record in the visual landmark database 52 stores multiple views of the visual landmark [Thus, at least one landmark for use in navigation].  from the same vantage point, i.e., captured from the same location [Thus, a vantage point associated with the location] and with the same orientation of the camera. However, the multiple views of the visual landmark can differ according to the time of day, weather conditions, season, etc. The data record can include metadata that specifies these parameters for each image.” See the broadest reasonable interpretation of term “context data” stated above.)

determining, by the computing system, a visibility of each of the one or more landmarks from the vantage point associated with the location. (See Schpok [0032] “The navigation system 18 can determine which of the redundant landmarks [i.e. the one or more landmarks] are useful for particular lighting conditions, weather conditions, traffic conditions...and how well the corresponding scene is visible from the driver's vantage point”)

	Regarding claim 7, Boman-Schpok teaches all the limitations and motivations of claim 6, wherein the visibility is based at least in part on a distance from which each of the one or more landmarks is visible from the vantage point, an amount of light that is cast on each of the one or more landmarks, any obstructions between the vantage point and the one or more landmarks, or physical dimensions of each of the one or more landmarks. (See Schpok [0032] “The navigation system 18 can determine which of the redundant landmarks are useful for particular lighting conditions, weather conditions, traffic conditions...and how well the corresponding scene is visible from the driver's vantage point [Thus, visibility is based at least in part on a distance from which each of the one or more landmarks is visible from the vantage point]” Examiners note the definition of “visibility” include the distance one can see as determined by light and weather conditions.)

	Regarding claim 8, Boman-Schpok teaches all the limitations and motivations of claim 6, wherein determining, by the computing system, a visibility of each of the one or more landmarks from the vantage point associated with the location comprises: determining, by the computing system, a direction of travel along the path at the vantage point; and determining, by the computing system, the one or more landmarks that face the direction of travel. (See Schpok [0031-0032] “The visual landmark database 52 can store information regarding prominent geographic entities that can be visible when driving (or bicycling, walking, or otherwise moving along a navigation route) [Thus, a direction of travel along the path] ...The navigation system 18 can determine which of the redundant landmarks [i.e. one or more landmarks] are useful for particular lighting conditions, weather conditions, traffic conditions...and how well the corresponding scene is visible from the driver's vantage point [Thus, facing the direction of travel]”)

	Regarding claim 9, Boman-Schpok teaches all the limitations and motivations of claim 6, wherein determining, by the computing system, a visibility of each of the one or more landmarks from the vantage point associated with the location comprises: determining, by the computing system, the visibility based at least in part on a mode of transportation associated with the vantage point. (See Schpok [0032] “The navigation system 18 can determine which of the redundant landmarks are useful for particular lighting conditions, weather conditions, traffic conditions... and how well the Corresponding scene is visible from the driver's vantage point” See Schpok [0031] “The visual landmark database 52 can store information regarding prominent geographic entities that can be visible [Thus, determining visibility] when driving (or bicycling, walking, or otherwise moving along a navigation route [Thus, based at least in part on a mode of transportation associated with the vantage point]”)

	Regarding claim 15, Boman-Schpok teaches all of the elements of claims 1 and 6 in method form rather than computer readable media form. Schpok also discloses a computer readable media [0007]. Therefore, the supporting rationale of the rejection to claims 1 and 6 applies equally as well to those elements of claim 15.

Regarding claim 16, Boman-Schpok teaches all of the elements of claim 6 in method form rather than computer readable media form. Schpok also discloses a computer readable media [0007]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16.

Regarding claim 17, Boman-Schpok teaches all of the elements of claim 2 in method form rather than computer readable media form. Schpok also discloses a computer readable media [0007]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 17.

Regarding claim 18, Boman-Schpok teaches all of the elements of claims 1 and 6 in method form rather than system form. Schpok also discloses a system [0041]. Therefore, the supporting rationale of the rejection to claims 1 and 6 applies equally as well to those elements of claim 18.

Regarding claim 19, Boman-Schpok teaches all of the elements of claims 1 and 6 in method form rather than system form. Schpok also discloses a system [0041]. Therefore, the supporting rationale of the rejection to claims 1 and 6 applies equally as well to those elements of claim 19.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boman-Schpok as applied to claim 1 above, and further in view of Shalev (US Patent Application Publication No. US 20210171023 A1) 

Regarding claim 10, Boman-Schpok teaches all the limitations and motivations of claim 1.

Boman-Schpok does not explicitly disclose wherein selecting, by the computing system, based at least in part on context data associated with the location on the path comprising the plurality of locations, at least one landmark for use in navigation at the location comprises: determining, by the computing system, a reaction time based at least in part on a velocity at the location and a distance to a closest landmark of the one or more landmarks; and

	However, Shalev discloses wherein selecting, by the computing system, based at least in part on context data associated with the location on the path comprising the plurality of locations, at least one landmark for use in navigation at the location comprises: determining, by the computing system, a reaction time based at least in part on a velocity at the location and a distance to a closest landmark of the one or more landmarks; and (See Shalev [0646] "an RSS distance may include a component dependent upon the maximum possible acceleration [i.e. velocity] capability that the host vehicle may experience during a period between a sensed event and a host vehicle's reaction to a sensed event (i.e., a reaction time associated with the host vehicle) [Thus, reaction time is based at least in part on a velocity and distance]. For example, RSS may account for a delay between the period in which a target vehicle, VRU, or other object [i.e. landmark] is sensed by a host vehicle and the time the host vehicle begins applying the brake or making another navigational maneuver. [Thus, a reaction time based at least in part on a velocity at the location and a distance to a closest landmark]")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Boman-Schpok to incorporate the teachings of Shalev of determining a reaction time.

One would be motivated to do so to improve feature and landmark recognition and improve
navigation results.

Shalev additionally disclose determining, by the computing system, the one or more landmarks that satisfy one or more reaction time criteria associated with a minimum reaction time. (See Shalev [0663], “In some embodiments, the time period associated with the reaction time may be determined or approximated by the processing device. For example, the processing device may monitor the time between receiving an image and determining that a braking response is needed. As another example, the processing device may determine a mean, median, or mode reaction time associated with a plurality of navigational responses and use the mean, median, or mode reaction time when calculating a current stopping distance. [i.e. reaction time criteria]”)

Regarding claim 11, Boman-Schpok further in view of Shalev, teaches all the limitations and motivations of claim 10, wherein the reaction time is based at least in part on a mode of transportation
associated with the location, and wherein the mode of transportation comprises a motor vehicle, a bicycle, or foot travel. (See Shalev [0646] “host vehicle's reaction to a sensed event (i.e., a reaction time associated with the host vehicle)…For example, RSS may account for a delay between the period in which a target vehicle, VRU, or other object [Thus, associated with a location where vehicles and/or other object [i.e. landmark] are located] is sensed by a host vehicle and the time the host vehicle begins applying the brake” See also Shalev [0668] “The vehicle type may be, for example, a general category to which the target vehicle belongs (e.g., full-size sedan, compact car, SUV, cross-over SUV, motorcycle, etc. See also [Thus, mode of transportation comprises a motor vehicle])” Thus, reaction time is based in part on a mode of transportation associated with the location.)



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boman-Schpok as applied to claim 1 above, and further in view of So (US Patent Application Publication No. US 20170307396 A1) 

Regarding claim 12, Boman-Schpok teaches all the limitations and motivations of claim 1.

Boman-Schpok does not explicitly disclose wherein selecting, by the computing system, based at least in part on context data associated with the location on the path comprising the plurality of locations, at least one landmark for use in navigation at the location comprises: selecting, by the computing system, the at least one landmark based at least in part on a level of familiarity with the one or more landmarks, wherein the level of familiarity is based at least in part on the user's previous association with the location or the one or more features of the one or more landmarks.

However, So discloses wherein selecting, by the computing system, based at least in part on context data associated with the location on the path comprising the plurality of locations, at least one landmark for use in navigation at the location comprises: selecting, by the computing system, the at least one landmark based at least in part on a level of familiarity with the one or more landmarks, wherein the level of familiarity is based at least in part on the user's previous association with the location or the one or more features of the one or more landmarks. (See So [0057] "the intermediate goal 210 can be based on an estimated familiarity or recognition level for the segment or path by the system user 108 or other users. As a more specific example, the intermediate goal 210 can be based on a location visited or traversed on a number of occasions exceeding a threshold amount, previously visited or traversed within a threshold amount of time, or a combination thereof by the system user 108, other users, or a combination thereof." [Thus, the level of familiarity is based at least in part on the user's previous association with the location.] See also So [0058] "The navigation system 100 can generate one or more instances of the intermediate goal 210 based on the destination 208, and then calculate the navigation route 204" See also So [0060] "For example, the intermediate goal 210 can be to head toward a landmark" [Thus, selecting a landmark based at least in part on a level of familiarity a landmark])

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Boman-Schpok to incorporate the teachings of So to use a level of familiarity for selecting landmarks.

One would be motivated to do so to improve feature and landmark recognition.

	Regarding claim 13, Boman-Schpok further in view of So teaches all the limitations and motivations of claim 12, wherein generating, by the computing system, the at least one navigational instruction that references the at least one landmark comprises: adjusting, by the computing system, the at least one navigational instruction based at least in part on the level of familiarity. (See So [0064] "As an illustrative example, the navigation system 100 can estimate a familiarity or comfort level of the system user 108 corresponding to a geographic area, such as for traversal in or navigation through the geographic area. The navigation system 100 can limit, control, or adjust an amount of navigational information [i.e. navigational instruction] communicated to the system user 108 based on the familiarity or comfort level of the system user 108.")

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boman-Schpok as applied to claim 6 above, and further in view of Gellatly (US Patent Application Publication No. US 20100324818 A1) 

Regarding claim 14, Boman-Schpok teaches all the limitations and motivations of claim 1.

Boman-Schpok does not explicitly disclose generating, by the computing system, a navigational instruction utility query associated with a utility of the at least one navigational instruction;

However, Gellatly discloses generating, by the computing system, a navigational instruction utility query associated with a utility of the at least one navigational instruction; (See Gellatly Fig. 3 Showing navigation system process 300, prompt the operator to answer questions 304 [i.e. navigational instruction utility query]. See also Gellatly [0037] “For example, the process 300 might ask questions such as the following, without limitation: Do you like to be told what to do in an assertive manner? When you give driving directions, do you always provide street names? Do you like to be reminded to do something more than once?..” Thus, generating, by the computing system, a navigational instruction utility query associated with a utility of the at least one navigational instruction)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Boman-Schpok to incorporate the teachings of Gellatly to generate a navigational instruction utility query.

One would be motivated to do so to improve navigation instruction results [0016].

	Boman-Schpok further in view of Gellatly additionally disclose receiving, by the computing system, one or more responses to the navigational instruction utility query; and (See Gellatly Fig. 3 Showing navigation system process 300, obtain operator’s answers to the questions [i.e. navigational instruction utility query], using the navigation system 306 [Thus, receiving one or more responses to the navigational instruction utility query])

adjusting, by the computing system, the one or more entropic criteria based at least in part on the one or more responses to the navigational instruction utility query. (See Schpok [0051] “The numeric value for the metric of prominence can be calculated [i.e. adjusted] for example by counting the number of indexed photographs of the candidate navigation landmark and/or the number of search hits, reviews, and queries [e.g. responses to the navigational instruction utility query] related to the candidate navigation landmark.”)



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boman-Shalev as applied to claim 1 above, and further in view of Gallar (US Patent Application Publication No. US 20160153789 A1) 

Regarding claim 20, Boman-Schpok teaches all the limitations and motivations of claim 1.

Boman-Schpok does not explicitly disclose determining a mode of travel associated with the vantage point; and 

However, Gallar discloses determining a mode of travel associated with the vantage point; and (See Gallar [0083] “The route 500 changes color following the first destination. In both FIGS. 5C and 5D, the destination preview mode provides an end of a route associated with a first mode of transportation (e.g., driving), and a beginning of another route associated with a second mode of transportation (e.g., walking). [Thus, determining a mode of travel] ” See also Gallar [0010] “determining a height, zoom level, angle, and speed [i.e. velocity along a path] of the vantage point along the animation perspective path [Thus, visible from the vantage point]. The destination may be a transition point from one mode of transportation to another, and the destination preview provides display of an end of a route associated with a first mode of transportation [Thus, determining a mode of travel associated with the vantage point])

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Boman-Schpok to incorporate the teachings of Gallar to determining a mode of travel associated with the vantage point. 

One would be motivated to do so to assist a user estimating travel times [0003].

	Gallar additionally disclose determining, based at least in part on a direction of travel and velocity along the path, the one or more landmarks that will be visible from the vantage point within a predetermined time period associated with the mode of travel. (See Gallar [0056-0057] "The perspective is from the user perspective, such as from a vehicle and/or the like moving along the route 304 [i.e. direction of travel along a path]. The display includes three-dimensional effects incorporated with the mapping data so the user can distinguish close landmarks, such as buildings...In response to identifying the user and/or apparatus is within the threshold amount of time from a destination (and/or in response to determining it is an opportune time to change modes), the apparatus changes to a destination preview mode, as provided in FIG. 3B." See also Gallar [0007, 0010] “The method includes receiving an indication that a current remaining travel time to the destination is less than a pre-defined threshold amount of time [i.e. predetermined time period]....Calculating the animation perspective path may comprise determining a height, zoom level, angle, and speed [i.e. velocity along a path] of the vantage point along the animation perspective path [Thus, visible from the vantage point]. The destination may be a transition point from one mode of transportation to another, and the destination preview provides display of an end of a route associated with a first mode of transportation [Thus, determining a mode of travel associated with the vantage point], and a beginning of another route associated with a second mode of transportation.” [Thus, within a predetermined time period associated with the mode of travel])




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161      






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161